Citation Nr: 0935773	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-35 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1992 to May 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought.  The 
case is now under the jurisdiction of the RO in Roanoke, 
Virginia.

The Veteran and his spouse presented testimony at a hearing 
in May 2009 before the undersigned Veterans' Law Judge 
sitting in Washington, D.C.  The hearing transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand: To obtain a medical opinion regarding the 
etiology of the Veteran's back pain.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

This appeal arises from the Veteran's claim that he injured 
his back while in service and suffers chronic back pain as a 
result of the injury.  The Board notes that the Veteran's 
complaints of lower back pain are documented in his service 
medical records on several occasions throughout his service.  
The first occasion was on February 10, 1998, when the Veteran 
stated he injured his back as a result of having "slept 
wrong" and suffered back pain for three to four days as a 
result.  In a follow up visit on February 17, 1998, the 
Veteran stated he had been suffering from back pain for the 
past week but that he was now doing better.  The February 
1998 examiner assessed the Veteran's condition as "lumbar 
strain - resolving."

In January 2001, the Veteran indicated he injured his back as 
a result of lifting a large desk.  (The Board notes that this 
handwritten service treatment record is dated January 
"2000" at the top and January "2001" at the bottom; 
because all other related records are dated January "2001", 
the date of January "2000" appears to have been written by 
mistake.)  The diagnostic impression was low back pain and 
the Veteran was placed on limited duty for three days.  See 
Status Profile dated in January 2001.  Also in January 2001, 
the Veteran completed a report of medical assessment where he 
indicated that he suffered from "chronic low back pain" 
secondary to his flat feet and had been wearing orthotics 
since 2000.  

In July 2001, the Veteran complained of bilateral back pain 
during urination.  The diagnostic impression was a renal 
stone.

A December 2002 service medical record indicated that the 
Veteran had two episodes of lumbar sprain, most recently from 
weight lifting.  As a result, the Veteran completed physical 
therapy for his back in December 2002 where he was instructed 
on the care for his back condition and was told to make a 
physical therapy follow up appointment in four weeks if his 
pain did not decrease.

In a January 2003 physical therapy note, the Veteran reported 
lower back pain "most recently exacerbated in Dec 02."  An 
examination revealed full range of motion of the lumbar 
spine.

Subsequent to his release from active duty in May 2005, the 
Veteran began seeking treatment for his back pain at the VA 
in October 2005.  VA treatment records from May 2005 - 
January 2007 indicate complaints and treatments for back pain 
with no definitive diagnosis of the condition.  The Veteran 
also submitted private medical records from the Sentara 
medical group containing complaints and treatments for back 
pain in 2007-2008.

Additionally, during his May 2009 hearing, the Veteran raised 
the issue of service connection for his back disorder 
secondary to his service-connected pes planus and left knee 
disabilities.  The Board notes the RO did not adjudicate the 
Veteran's back disability claim on a secondary service 
connection basis.

The Veteran brought his claim for service connection for a 
back disability in February 2005, while he was still on 
active duty.  As a result, he was scheduled for a VA 
examination before his release from active duty in March 
2005.  Initially, the Board notes the examiner did not 
indicate whether the claims file had been reviewed prior to 
the conduction of the examination.  During the examination, 
the Veteran reported a constant back ache since 1996, with no 
radiation of pain to his lower extremities.  The Veteran also 
reported that he could walk for two miles and walk for thirty 
minutes and that his back pain had no effect on his bowels, 
urination or his job.  The Veteran did report sleep 
disturbances as a result of his back pain.  Examination 
revealed no back spasm or tenderness and some loss in range 
of motion.  X-ray revealed a normal lumbosacral spine.  The 
examiner opined that there was not enough clinical evidence 
to make a diagnosis of the Veteran's lower back pain.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
In this instance, the Board finds that the VA examination is 
inadequate in that it appears the March 2005 examiner did not 
review the claims file, pertinent medical evidence has been 
received by the RO and the Board subsequent to the 
examination, and the Veteran's service-connected disabilities 
were not taken into account by the examiner.  The Board does 
note that the Veteran's service-connected disability for his 
left knee was granted in the June 2005 rating decision, the 
same decision that denied the claim on appeal, and the pes 
planus claim was not granted until November 2005.

As a result, the Board orders another examination to attempt 
to clarify the etiology of the Veteran's back pain and 
whether it is related to the Veteran's service or service-
connected left knee and/or pes planus disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
any additional VA medical records 
generated since January 2007.  
Thereafter, the claims file should be 
reviewed by a specialist who the RO/AMC 
deems appropriate to render an opinion 
regarding the etiology of the Veteran's 
back pain.  The examiner is requested to 
review all pertinent medical records 
associated with the claims file and 
address the following matters in the 
examination report:

Please render an opinion as to the 
likelihood (likely, unlikely, at 
least as likely as not) that the 
Veteran's back disability was either 
caused by the Veteran's military 
service, or caused or aggravated by 
his service connected left knee 
and/or pes planus disabilities.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
the conclusion as it is to find against 
it.

In rendering these opinions please note 
that "aggravation" means a chronic or 
permanent worsening of the underlying 
condition (versus a temporary flare-up of 
symptoms) beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent that is possible, the approximate 
level of disability before the onset of 
the aggravation.
			
2.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  Specifically the 
RO/AMC should fully adjudicate the claim 
for a back disability on both a direct 
and secondary service-connected basis.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


